Title: From Thomas Jefferson to John Jay, 31 December 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris dec. 31. 1786

I had the honor of addressing you on the 12th. of the last month, since which your favor of Oct. 12. has been recieved, inclosing a copy of the resolution of Congress for recalling Mr. Lamb. My letter by Mr. Randall informed you that we had put an end to his powers and required him to repair to Congress. I lately recieved a letter from him dated Alicant Oct. 10. of which I have the honour to inclose you a copy: by which you will percieve that the circumstance of ill health, either true or false, is urged for his not obeying our call. I shall immediately forward the order of Congress. I am not without fear that some misapplication of the public money may enter into the causes of his declining to return. The moment that I saw a symptom of this in his conduct, as it was a circumstance which did not admit the delay of consulting Mr. Adams, I wrote to Mr. Carmichael to stop any monies which he might have in the hands of his Banker. I am still unable to judge whether he is guilty of this or not, as by the arrangements with Mr. Adams, who alone had done business with the bankers of the U.S. in Holland, Mr. Lambe’s draughts were to be made on him, and I know not what their amount has been. His draughts could not have been negociated if made on us both, at places so distant. Perhaps it may be thought that the appointment of Mr. Lambe was censurable in the moment in which it was made. It is a piece of justice therefore which I owe to Mr. Adams to declare that the proposition went first from me to him. I take the liberty of inclosing you a copy of my letter to Mr. Adams of Sep. 24. 1785. in which that proposition was made. It expresses the motives operating in my mind at that moment, as well as the cautions I thought it necessary to take. To these must be added the difficulty of finding an American in Europe fit for the business and willing to undertake it. I knew afterwards that Dr. Bancroft (who is named in the letter) could not, on account of his own affairs, have accepted even a primary appointment. I think it evident that no appointment could have succeeded without a much greater sum of money.
I am happy to find that Mr. Barclay’s mission has been attended with complete success. For this we are indebted unquestionably to the influence and good offices of the court of Madrid. Colo. Franks the bearer of this will have the honor to put into your hands the original of the treaty with other papers accompanying it. It will  appear by these that Mr. Barclay has conducted himself with a degree of intelligence and good faith, which reflects the highest honor on him.
A copy of a letter from Capt. Obryan to Mr. Carmichael is also herewith inclosed. The information it contains will throw farther light on the affairs of Algiers. His observations on the difficulties which arise from the distance of Mr. Adams and myself from that place, and from one another, and the delays occasioned by this circumstance are certainly just. If Congress should propose to revive the negotiations, they will judge whether it will not be more expedient to send a person to Algiers who can be trusted with full powers: and also whether a mission to Constantinople may not be previously necessary. Before I quit this subject, I must correct an error in the letter of Capt. Obryan. Mr. Lambe was not limited, as he says, to one hundred, but to two hundred dollars a piece for our prisoners. This was the price which had been just paid for a large number of French prisoners, and this was our guide.
The difference between Russia and the Porte seems patched up for the present. That between Spain and Naples is not yet healed, and probably will not be cordially. But it does not lead to war. It will probably end in a settled coolness, and the King of Spain’s ceasing to interfere with that government. The mediation of this court I suppose has been excited by the fear that Naples might throw itself into the other scale of the European balance. This has been much feared from the new king of Prussia. Such a weight as this shifted into the scale of the Emperor, Russia and England would spread a cloud over the prospects of this kingdom. Of the possibility of the event, you will be so much better informed by Mr. Dumas, that it would be going out of my province to take up more of your time with it. The Packets at Lorient have orders to go to Havre, from which place they will ply after the month of February. This will enable me to resume that channel of correspondence with you, as I can always send a confidential servant by the diligence in twenty-four hours to that place, to put my letters into the hands of our agent there, who will find a passenger or other trusty person to take charge of them, without their going into the post-mail. Through passengers and the same agent your letters to me may be safely conveyed, unopened. I inclose you the Leyden and French gazettes to this date. In the latter you will find an authentic copy of the treaty between France and England. I am also desired to send you the papers in the case of André Caron, praying that justice may be done him. I have the honour to be  with the most perfect esteem and respect, Sir, your most obedient and most humble servant,

Th: Jefferson

